Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Marvin Harold Witherspoon petitions for a writ of mandamus, alleging the district court has unduly delayed acting on his motion for relief under Fed.R.Civ.P. 60(b) and his request to supplement his motion under 28 U.S.C.A. § 2255 (West Supp.2012). He seeks an order from this court directing the district court to act on the motions. Our review of the district court’s docket reveals that the district court entered an order on August 16, 2012 that resolves the pending motions in this closed case. Accordingly, because the district court has recently addressed Wither-spoon’s motions, we deny the mandamus petition as moot. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.